EXHIBIT 10.1

 

AMENDMENT NUMBER 2

TO THE

OCCIDENTAL PETROLEUM CORPORATION

2005 DEFERRED STOCK PROGRAM

WHEREAS, Occidental Petroleum Corporation (the “Corporation”) maintains the
Occidental Petroleum Corporation 2005 Deferred Stock Program (the “Program”),
the purpose of which is to provide a tax-deferred opportunity for key management
and highly compensated employees of the Corporation and its affiliates to
accumulate additional retirement income through deferrals of equity-based
compensation;

WHEREAS, the Program is subject to Section 409A of the Internal Revenue Code
(“Section 409A”), which imposes rules regarding the taxation of nonqualified
deferred compensation plans, effective for amounts deferred after December 31,
2004;

WHEREAS, it is desirable to permit participants in the Program to make certain
distribution elections with respect to amounts deferred under the Program in
accordance with the special transition relief afforded by the preamble to the
proposed regulations issued under Section 409A;

WHEREAS, the Plan was previously amended to permit participants to elect to
change their distribution elections in accordance with Section 409A (the
“Regular Election Change Rules”), effective November 1, 2006;

WHEREAS, because participants may make election changes in 2006 under the
special Section 409A transition rules, it is desirable to delay the effective
date of the Regular Election Change Rules until January 1, 2007; and

WHEREAS, it is desirable to amend the Program to cease further voluntary
deferral elections after 2006.

NOW, THEREFORE, effective as set forth below, the Program is amended as follows:

ARTICLE III

DEFERRAL OF STOCK AWARDS

1.          Effective December 31, 2006, Article III is amended by adding a new
Section 3.3 to the end thereof to read as follows:

“3.3      Cessation of Deferrals.

(a)       Elective Deferral Awards. Notwithstanding anything contained herein to
the contrary, no new elections to defer Shares may be made under Section 3.1
after December 31, 2006.



 

(b)       Outstanding Awards. Notwithstanding anything contained herein to the
contrary, share units under a Mandatory Deferral Award that was granted before
December 31, 2006 but become vested after December 31, 2006 shall be credited
under Section 4.1(a) of this Program unless the Participant elected, pursuant to
transition rules under Section 409A of the Code, to receive distribution of
Shares under such Mandatory Deferral Award in 2008 or, if later, upon vesting.
Additionally, share units subject to a Deferral Election under an Elective
Deferral Award that was granted before December 31, 2006 but become vested on or
after December 31, 2006 shall be credited under Section 4.1(a) of this Program
unless the Participant elected, pursuant to transition rules under Section 409A
of the Code, to receive distribution of Shares under such Elective Deferral
Award in 2008 or, if later, upon vesting. Any share units under a Mandatory
Deferral Award or Elective Deferral Award that become vested on or after
December 31, 2006 and are payable in 2008 pursuant to an election as described
herein, and any Dividend Equivalents subject thereto, shall be credited to a
special subaccount of the Participant’s Deferred Share Account and distributed
as described in Section 4.4(a) during the first seventy-five (75) days of 2008.
Any share units under a Mandatory Deferral Award or an Elective Deferral Award
that become vested after December 31, 2006 and are payable upon vesting pursuant
to an election as described herein shall not be deferred under this Program.”

ARTICLE IV

DEFERRED SHARE ACCOUNTS

2.          Effective October 12, 2006, Section 4.4(c)(iii) and the last
sentence of Section 5.2(c), which were originally added to this Program with an
effective date of November 1, 2006, shall instead become effective on January 1,
2007.

3.          Effective October 12, 2006, a new Section 4.4(g) is added as
follows:

“(g)            Special Transition Election. Notwithstanding anything herein to
the contrary, pursuant to the transition rules under Section 409A of the Code
and the regulations and guidance thereunder, each Participant may make a new
distribution election (a ‘Special Transition Election’) with respect to Deferred
Shares credited to his general Deferred Share Account. Under this Special
Transition Election, a Participant may make any of the following elections:

(i)             A Participant may elect to receive, in July 2007, a lump sum
distribution of the Deferred Shares credited to his account as of December 31,
2006 plus additional Deferred Shares subsequently credited to that balance as
Dividend Equivalents (if any) (his “Pre-2007 Deferred Shares”) in the form
described in Section 4.4(a) of this Program, and to receive a distribution upon
Retirement of any Deferred Shares credited to his general Deferred Share Account
after December 31, 2006 (other than Dividend Equivalents credited to his
December 31, 2006 balance and Deferred Shares credited pursuant to Section
3.3(b)) (his “Future Deferred Shares”) in accordance with his original
Retirement distribution election under this Program.

 

2



 

(ii)            A Participant may elect to receive a lump sum distribution of
his Pre-2007 Deferred Shares in the form described in Section 4.4(a) of this
Program in July of 2007 and to change his election as to the form of
distribution upon Retirement of any Future Deferred Shares.

(iii)          A Participant may elect to change his election as to the form of
distribution of all Deferred Shares credited to his Deferral Share Account upon
Retirement so that both his Pre-2007 Deferred Shares and his Future Deferred
Shares are distributed in accordance with this changed election upon Retirement.

(iv)           A Participant may elect not to make any change to his election as
to the form of distribution of Deferred Shares credited to his Deferred Share
Account upon Retirement so that both is Pre-2007 Deferred Shares and his Future
Deferred Shares are distributed in accordance with his original election under
this Program upon Retirement.

Any Special Transition Election under this Section 4.4(g) must be made by
November 3, 2006 or such later date as permitted by the Committee, but in no
event later than December 31, 2006. No Special Transition Election under this
Section 4.4(g) shall have any effect on any Deferred Shares credited to a
special subaccount of a Participant’s Deferred Share Account as described in
Section 3.3(b) of this Program.”

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this amendment this 12th day of October, 2006.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

By:

/s/ RICHARD W. HALLOCK

   

Richard W. Hallock

Executive Vice-President, Human Resources

 

3